DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 08/04/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The objection of claims 1-13 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 08/04/2021, with respect to claims 8, 11, and 13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 8, 11, and 13 has been withdrawn. 
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that “The features of claim 1 are related to 5G/NR (new radio) communications systems and define a cell search and synchronization method of a terminal in a wireless system. The method comprises the terminal performing an initial detection and monitoring at least one first frequency span to detect a first signal, performing a second detection, and deducing at least one second frequency span, based on a detected first signal, and monitoring the at least one second frequency span to detect a second signal providing at least one of: a frequency associated with a cell, system information of the cell, and information indicative of a location of system information of the cell. The first signal detected in the initial detection provides guidance to the terminal with respect to at least one of: a channel raster value to employ in the second detection; and the second signal to be detected in the second detection. Thus, the terminal performs the initial detection to detect a first signal and then performs the second detection with guidance from the first signal detected in the initial detection allowing the terminal to provide fast synchronization with reduced interference in a large bandwidth system such as 5G/NR ... It can be seen that in Frenne the PSS and SSS are each transmitted at different " as required by claim 1” in pages 9-10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
Frenne states: 
... when the PSS in a certain OFDM symbol has been detected by the wireless device 250, the wireless device 250 may also find the associated SSS at a different time and/or frequency position relative to the PSS (see page 14, lines 17-20). 
... After detecting the PSS, the wireless device 250 may find the SSS and e.g., PBCH in a position relative to the PSS. Different from the PSS, the SSS and/or PBCH may be different in each OFDM symbol. By this arrangement, the wireless device 250 may acquire the symbol offset, i.e., the subframe offset, as used herein, as well as the frame offset in the wireless communications network 200 (see page 27, lines 13-18).
Thus, Frenne discloses an initial detection comprising the terminal monitoring at least one first frequency span to detect a first signal [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols] ... a second detection in which, based on the first signal detected in the initial detection [see page 14, lines 13-28; see Fig. 9, page 25, Action 903; see page 27, lines 7-18; based on the first synchronization signal (PSS) detected, detect an associated information message (SSS and one or more PBCH) in a different time and/or frequency position relative to the PSS] ... wherein the first signal detected in the initial detection provides guidance to the terminal with respect to the second signal to be detected in the second detection [see page 14, lines 13-28; see page 27, lines 7-18; wherein the first synchronization signal (PSS) detected in the first detection provides guidance to the wireless device with respect to the associated information message (SSS and one or more PBCH) detected in the second detection at a different time and/or frequency position relative to the PSS].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The features of claim 1 are related to 5G/NR (new radio) communications systems ... allowing the terminal to provide fast synchronization with reduced interference in a large bandwidth system such as 5G/NR) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the above response, claims 1 and 12 are not patentably distinguishable over Frenne. The 35 U.S.C. 102 rejection of claims 1 and 12 are maintained.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
Claim 8 recites “initial detection or a second detection” in line 2. For clarity, it is suggested to replace with “the initial detection or the second detection”. 
Claim 8 recites “first or second channel raster value” in line 3. For clarity, it is suggested to replace with “the first or second channel raster value”. 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenne et al. (WO 2015/080649 A1, hereinafter “Frenne”).

Regarding claims 1 and 12, Frenne discloses a terminal in a wireless communication system [see Fig. 2, 14, pages 12-13, pages 32-35; wireless device 250 in a wireless communications network], comprising: 
processor circuitry [see Fig. 14, page 34 line 28 to page 35 line 4; processing module 1405] and memory [see Fig. 14, page 35 lines 6-11; memory module 1406], the processor circuitry configured to: 
see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols]; and 
based on the first signal detected in the initial detection, deduce at least one second frequency span different from or identical to the first frequency span and perform a second detection by monitoring the second frequency span to detect a second signal [see page 14, lines 13-28; see Fig. 9, page 25, Action 903; see page 27, lines 7-18; based on the first synchronization signal (PSS) detected, detect an associated information message in a different time and/or frequency position relative to the PSS; also see page 15 lines 11-13; the associated information message is SSS and one or more PBCH] and obtain at least one of: a frequency associated with a cell; system information of the cell; and information indicative of a location of system information of the cell [see page 16 lines 7-9; obtain system information; see Fig. 9, page 25, Action 904; obtain the subframe timing and/or the frame timing; also see Fig. 11-12, Action 903, page 28], wherein the first signal detected in the initial detection provides guidance to the terminal with respect to the second signal to be detected in the second detection [see page 14, lines 13-28; see page 27, lines 7-18; wherein the first synchronization signal (PSS) detected in the first detection provides guidance to the wireless device with respect to the associated information message (SSS and one or more PBCH) detected in the second detection at a different time and/or frequency position relative to the PSS]. 

Regarding claim 2, Frenne discloses wherein in the initial detection the terminal monitors a set of frequency locations spaced across said first frequency span at a first channel raster value [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols; see page 13 lines 24-27, page 24 lines 31-33; wherein the N value determines the first channel raster value]. 

Regarding claim 3, Frenne discloses wherein at least one of said first and second signals is a synchronization sequence of a cell [see page 14 lines 14-17; the first synchronization signal is a PSS and the associated information message is a SSS]. 

Regarding claim 4, Frenne discloses wherein the first and second signals are primary and secondary synchronization sequences of the cell respectively [see page 14 lines 14-17; the first synchronization signal is a PSS and the associated information message is a SSS]. 

Regarding claim 5, Frenne discloses wherein the terminal is preconfigured with information specifying a first channel raster value to employ for the initial detection in said at least one first frequency span [see page 14 lines 3-6; the value N is specified in the standard, or is signaled to the wireless device 250 by system information, or obtained prior to accessing the 5G carrier through signaling on a legacy system]. 

Regarding claim 6, Frenne discloses wherein the terminal determines for itself a first channel raster value to employ in the initial detection [see page 14 lines 3-6; the value N is specified in the standard, or is signaled to the wireless device 250 by system information, or obtained prior to accessing the 5G carrier through signaling on a legacy system]. 

Regarding claim 10, Frenne discloses wherein the second detection leads directly to the terminal synchronizing with the cell [see page 3 lines 26-28; the SSS allows the wireless device to obtain frame timing and the cell-identity group]. 

Regarding claim 11, Frenne discloses wherein the second detection provides the terminal with guidance on the frequency and a time location or the frequency or a time location of the system information of the cell [see page 16 lines 7-9; the SSS provides the wireless device system information; see Fig. 9, page 25, Action 904; the subframe timing and/or the frame timing; also see Fig. 11-12, Action 903, page 28], and wherein the system information of the cell is broadcast at a frequency with an offset from one of said first signal or said second signal, said offset being informed to the terminal by result of the initial detection [see page 4 lines 3-7; when a cell has been found, System Information (SI) is broadcast at a time frequency position relative to the PSS location. UE reads SI in the Physical Broadcast CHannel (PBCH); see page 16 lines 7-9; system information is broadcast in the same OFDM symbol as the SSS; see page 14 lines 18-20; the SSS is detected at a different time and/or frequency position relative to the PSS (the result of the initial detection)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne in view of LY et al. (US 2017/0331613 A1, Provisional application No. 62/335,001, hereinafter “LY”).

Regarding claim 7, Frenne discloses monitoring the second frequency span in the second detection [see page 14, lines 16-20, 26-28; see Fig. 9, page 25, Action 903; detect an associated information message in a different time and/or frequency position relative to the PSS; also see page 15 lines 11-13; the associated information message is SSS and one or more PBCH], a first channel raster value employed for monitoring the first frequency span in the initial detection [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols; see page 13 lines 24-27, page 24 lines 31-33; wherein the N value determines the first channel raster value].
Frenne does not explicitly disclose “a second channel raster value employed for” monitoring the second frequency span in the second detection “is smaller than” a first channel raster value employed for monitoring the first frequency span in the initial detection. 
However, LY teaches a second channel raster value employed for monitoring a second frequency span in a second detection is smaller than a first channel raster value employed for monitoring a first frequency span in an initial detection [see para. 68, Provisional, Fig. 6B, para. 69; sync channel raster value of 1.4 MHz employed for monitoring 5 MHz system bandwidth is smaller than sync channel raster value of 13.3 MHz employed for monitoring 20 MHz system bandwidth].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a second channel raster value employed for monitoring a second frequency span in a second detection is smaller than a first channel raster value employed for monitoring a first frequency span in an initial detection”, as taught by LY, into the system of Frenne so that it would provide an efficient mechanism for identifying corresponding signal waveforms subsequently transmitted over the downlink [see LY, para. 24].

Regarding claim 8, Frenne does not explicitly disclose wherein the terminal performs initial detection or a second detection by employing more than one combination of first or second channel raster value and the corresponding first or second signal to be detected. 
However, LY teaches a terminal performs at least one detection by employing more than one combination of first or second channel raster value and corresponding first or second signal to be detected [see Fig. 6A-C, para. 64-68, Provisional, Fig. 6A-B, para. 65-69; a UE performs at least one detection by employing more than one combination of sync channel raster values and corresponding synchronization signals to be detected].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a terminal performs at least one detection by employing more than one combination of first or second channel raster value and corresponding first or second signal to be detected”, as taught by LY, into the system of Frenne so that it would provide an efficient mechanism for identifying corresponding signal waveforms subsequently transmitted over the downlink [see LY, para. 24].

Regarding claim 13, Frenne discloses wherein the processor circuitry is further configured to: in the initial detection, monitor a set of frequency locations spaced across said first frequency span at a first channel raster value, wherein the first channel raster value defines possible frequency locations of signals or channels [see page 14, lines 13-16; see Fig. 9, page 24, Action 901; detect the first synchronization signal (PSS) in N OFDM symbols within a subframe, at least once in a time and frequency position in every one of the N OFDM symbols; see page 13 lines 24-27, page 24 lines 31-33; wherein the N value determines the first channel raster value].
Frenne does not explicitly disclose the terminal employing at least one frequency span with more than one channel raster value used in the at least one frequency span. 
However, LY teaches a terminal employing at least one frequency span with more than one channel raster value used in the at least one frequency span [see Fig. 6B, 6C, para. 68; Provisional, Fig. 6B, para. 69; system bandwidth (W) of 5 MHz with synchronization channel raster (FSCR) of 1.4 MHz and 2.8 MHz used in the system bandwidth].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a terminal employing at least one frequency span with see LY, para. 24].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuchi et al. (US 2009/0220014 A1) – see Fig. 1-9, para. 39-46, discloses a synchronization channel is transmitted from the base station to the mobile station using a band that includes a center frequency fA on a raster of a first band (20 MHz) and that has a bandwidth equal to or greater than that of a second band (5 MHz of the end). Using a band near the center, a control channel that includes center frequency information for specifying a center frequency fA' of the second band is transmitted from the base station to the mobile station. Since the mobile station moves to a desired band after obtaining center frequency information using a band including the center frequency on a raster, the mobile station can connect to the desired band without searching frequencies that are not on the raster.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469